Exhibit 10.3



[Performance-Vesting Grant Schedule]


Grant Schedule
Grantee’s name:
[Grantee]
Grant Date:
[Grant Date]
1. Number of Restricted Stock Units granted:
[_________]
2. Target Number of Restricted Stock Units granted:
[_________]
3. Vesting Date:
 
At the end of each performance period, any units that do not vest based upon the
Company’s attainment of the performance goal shall be forfeited with no further
compensation due to the Grantee.


The determination of the attainment of the performance goal will be made in the
sole discretion of the Committee.  The Committee has discretion with the consent
of the Grantee to modify the definition of the performance goal (with the Board
reserving the right to ratify, modify or reverse the Committee’s decision),
provided that the exercise of such discretion would not cause a Performance
Award that would otherwise be deductible as “performance-based” compensation
within the meaning of Section 162(m) of the Code to become non-deductible. 


Unless otherwise provided for above or in the Grantee’s employment agreement
with the Company, if the Grantee’s employment with the Company and its
Affiliates terminates or is terminated for any other reason, any Restricted
Stock Units that are then still subject to vesting conditions as of such date
shall be immediately forfeited with no other compensation due to the Grantee.


A number of Shares equal to the number of vested Performance Vested Units shall
be, to the extent that the applicable performance goal is satisfied, issued to
the Grantee, either by book-entry registration or issuance of a stock
certificate or certificates, as soon as administratively practicable following
the date that the Committee determines the extent to which such performance goal
has been achieved but in no event later December 31st of the calendar year
containing the applicable Vesting Date. Notwithstanding the foregoing, to the
extent the Performance Vested Units become vested as a result of Change in
Control, a number of Shares equal to such units will be issued to the Grantee
not later than ten (10) business days following the date of such Change in
Control.


Notwithstanding the foregoing, no Restricted Stock Units subject to this
Agreement shall vest unless the Grantee has complied with all applicable
provisions of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”). If the Restricted Stock Units subject to this Agreement
would have vested pursuant to this Agreement but did not vest solely because the
Grantee was not in compliance with all applicable provisions of the HSR Act, the
Vesting Date and the Share issuance date for such Restricted Stock Units shall
occur on the first date following the date on which such Restricted Stock Units
would otherwise have vested pursuant to this Agreement on which the Grantee has
complied with all applicable provisions of the HSR Act.





FIVE BELOW, INC.


By:__________________________________


Name:________________________________


Title:_________________________________


DATED: _____________________________




--------------------------------------------------------------------------------





[Time-Vesting Grant Schedule]


Grant Schedule
Grantee’s name:
[Grantee]
Grant Date:
[Grant Date]
1. Number of Restricted Stock Units granted:
[# of RSUs]
2. Vesting Dates:
 
Unless otherwise provided for above or in the Grantee’s employment agreement
with the Company, if the Grantee’s employment with the Company and its
Affiliates terminates or is terminated for any reason, any Restricted Stock
Units that are then still subject to vesting conditions as of such date shall be
immediately forfeited with no other compensation due to the Grantee.


Notwithstanding the foregoing, no Restricted Stock Units subject to this
Agreement shall vest unless the Grantee has complied with all applicable
provisions of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”). If the Restricted Stock Units subject to this Agreement
would have vested pursuant to this Agreement but did not vest solely because the
Grantee was not in compliance with all applicable provisions of the HSR Act, the
Vesting Date and the Share issuance date for such Restricted Stock Units shall
occur on the first date following the date on which such Restricted Stock Units
would otherwise have vested pursuant to this Agreement on which the Grantee has
complied with all applicable provisions of the HSR Act.





FIVE BELOW, INC.


By:__________________________________


Name:________________________________


Title:_________________________________


DATED: _____________________________






--------------------------------------------------------------------------------



Award Agreement for Restricted Stock Units under the
Five Below, Inc. Amended and Restated Equity Incentive Plan




THIS AWARD AGREEMENT FOR RESTRICTED STOCK UNITS (this “Agreement”) is made by
Five Below, Inc. (the “Company”) to the participant named on the grant schedule
attached hereto (the “Grantee”), dated as of the date set forth on the grant
schedule attached hereto (the “Grant Date”).
RECITALS
WHEREAS, the Company desires to award Restricted Stock Units to the Grantee
under the Five Below, Inc. Amended and Restated Equity Incentive Plan, as
amended (the “Plan”), pursuant to the terms of this Agreement.
NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:
1.Grant Schedule.  Certain terms of the grant of Restricted Stock Units are set
forth on the grant schedule (the “Grant Schedule”) that is attached to, and is a
part of, this Agreement.


2.Grant of Restricted Stock Units.  As of the Grant Date, pursuant to the Plan,
the Company hereby awards to the Grantee the number of Restricted Stock Units
set forth on the Grant Schedule (the “Award”), subject to the restrictions and
on the terms and conditions set forth in this Agreement and the Plan. The terms
of the Plan are hereby incorporated into this Agreement by this reference, as
though fully set forth herein. Capitalized terms used but not defined herein,
including the Grant Schedule, will have the same meaning as defined in the Plan.


3.Grant Date.  The Grant Date of the Restricted Stock Units is set forth on the
Grant Schedule.


4.Performance Target. To the extent that the Grant Schedule includes a
performance-based target, the Grant Schedule will specify the extent to which
the Restricted Stock Units will be forfeited for failure to achieve the
performance-based target.


5.Vesting. Subject to the further provisions of this Agreement, the Restricted
Stock Units will vest as set forth on the Grant Schedule (each date on which
Restricted Stock Units vest being referred to as a “Vesting Date”).


6.Transferability. The Restricted Stock Units are not transferable or assignable
otherwise than by will or by the laws of descent and distribution. Any attempt
to transfer Restricted Stock Units, whether by transfer, pledge, hypothecation
or otherwise and whether voluntary or involuntary, by operation of law or
otherwise, will not vest the transferee with any interest or right in or with
respect to such Restricted Stock Units.


7.Termination of Employment. In the event of the Grantee’s termination of
service with the Company and its Affiliates that is a “separation from service”
within the meaning of section 409A of the Code and applicable Treasury
Regulations issued under section 409A, all unvested Restricted Stock Units will
vest or be forfeited according to the terms and conditions of the Grant
Schedule, unless the Grantee’s employment agreement provides for a result that
is more favorable to the Grantee. To the extent compliance with the requirements
of Treasury Regulation § 1.409A-3(i)(2) is necessary to avoid the application of
an additional tax under section 409A of the Code to the issuance of Shares to
the Grantee, then any issuance of Shares to the Grantee that would otherwise be
made during the six-month period beginning on the date of such termination will
be deferred and delivered to the Grantee immediately following the lapse of such
six-month period.


8.Issuance of Shares.
a.Unless otherwise set forth on the Grant Schedule, within ten (10) business
days following each Vesting Date (including any accelerated vesting date
provided in the Grant Schedule or pursuant to the Grantee’s employment
agreement), the Company shall issue to the Grantee, either by book-entry
registration or issuance of a stock certificate or certificates, a number of
Shares equal to the number of Restricted Stock Units granted hereunder that have
vested as of such date. Any Shares issued to the Grantee hereunder shall be
fully paid and non-assessable.


b.The Company may require as a condition of the issuance of Shares, pursuant to
Section 8(a) hereof, that the Grantee remit to the Company an amount sufficient
in the opinion of the Company to satisfy any federal, state and other
governmental tax withholding requirements related to the issuance of such
shares. The Committee, in its sole discretion, may permit the Grantee to satisfy
such obligation by delivering shares of Common Stock or by directing the Company
to withhold from delivery shares of Common Stock, in either case valued at their
Fair Market Value on the applicable issuance date, with fractional shares being
settled in cash.


c.The Grantee will not be deemed for any purpose to be, or have rights as, a
stockholder of the Company by virtue of the grant of Restricted Stock Units,
until shares of Common Stock are issued in settlement of such Restricted Stock
Units pursuant to Section 8(a) hereof. Upon the issuance of a stock certificate
or the making of an appropriate book entry on the books of the transfer agent,
the Grantee will have all of the rights of a stockholder.




--------------------------------------------------------------------------------





d.If it is determined by the Committee that gross negligence, intentional
misconduct or fraud by Grantee caused or partially caused the Company to have to
restate all or a portion of its financial statements, the Committee, in its sole
discretion, may, to the extent permitted by law and to the extent it determines
in its sole judgment that it is in the best interests of the Company to do so,
require repayment of Shares delivered pursuant to the vesting of the Restricted
Stock Units, or to effect the cancellation of unvested Restricted Stock Units,
if (i) the vesting of the Award was calculated based upon, or contingent on, the
achievement of financial or operating results that were the subject of or
affected by the restatement, and (ii) the extent of vesting of the Award would
have been less had the financial statements been correct.


9.Securities Matters. The Company shall be under no obligation to effect the
registration pursuant to the Securities Act of 1933, as amended (the “1933 Act”)
of any interests in the Plan or any Shares to be issued thereunder or to effect
similar compliance under any state laws.  The Company shall not be obligated to
cause to be issued any Shares, whether by means of stock certificates or
appropriate book entries, unless and until the Company is advised by its counsel
that the issuance of such Shares is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which Shares are traded.  The Committee may require, as a condition
of the issuance of Shares pursuant to the terms hereof, that the recipient of
such Shares make such covenants, agreements and representations, and that any
certificates bear such legends and any book entries be subject to such
electronic coding or stop order, as the Committee, in its sole discretion, deems
necessary or desirable.  The Grantee specifically understands and agrees that
the Shares, if and when issued, may be “restricted securities,” as that term is
defined in Rule 144 under the 1933 Act and, accordingly, the Grantee may be
required to hold the shares indefinitely unless they are registered under the
1933 Act or an exemption from such registration is available.


10.Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, will impair any such right, power or remedy of such party,
nor will it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor will any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character by the of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, must be in a writing signed
by such party and will be effective only to the extent specifically set forth in
such writing.


11.Withholding. The Company reserves the right to withhold, in accordance with
any applicable laws, from any consideration payable or property transferable to
Grantee any taxes required to be withheld by federal, state or local law as a
result of the grant or vesting of this Award or other disposition of the Shares.


12.Right of Discharge Preserved. The grant of Restricted Stock Units hereunder
will not confer upon the Grantee any right to continue in service with the
Company or any of its subsidiaries or Affiliates.


13.The Plan. By accepting this Award, the Grantee acknowledges that the Grantee
has received a copy of the Plan, has read the Plan and is familiar with its
terms, and accepts the Restricted Stock Units subject to all of the terms and
provisions of the Plan, as amended from time to time. Pursuant to the Plan, the
Board or its Committee is authorized to interpret the Plan and to adopt rules
and regulations not inconsistent with the Plan as it deems appropriate. By
accepting this Award, the Grantee acknowledges and agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board or its
Committee upon any questions arising under the Plan.


14.Governing Law.  This Agreement and all claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement or
as an inducement to enter this Agreement) shall be governed by, and enforced in
accordance with, the laws of the Commonwealth of Pennsylvania, without regard to
the application of the principles of conflicts of laws.


The Award is made by the Company as of the date stated in the introductory
paragraph.
FIVE BELOW, INC.


By:__________________________________


Name:________________________________


Title:_________________________________




